ON MOTION

ORDER

Robert W. Scroggins moves for leave to proceed in forma pauperis. Scroggins also submits a July 11, 2009 letter which the court construes to be his brief.
The court notes that it is returning to Scroggins the credit report attached to his motion. The credit report is not necessary for the submission of the motion for leave to proceed in forma pauperis and should not be included in the court’s public file.
(1) The motion for leave to proceed in forma pauperis is granted. The case may proceed without payment of the docketing fee.
(2) The credit report attached to Scrog-gins’ motion is returned to Scroggins herewith.
(3) The mandate is recalled, the court’s dismissal order is vacated, and the appeal is reinstated.
(4) Unless Scroggins files an informal brief on the enclosed form within 21 days of the date of filing of this order, the court will treat Scroggins’ July 11, 2009 letter as his informal brief and will accept it for filing. The Secretary of Veterans Affairs’ brief is due within 75 days of the date of filing of this order.